DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9/20/21 with respect to the 35 USC 103 rejections of record have been fully considered and are persuasive but a new rejection has been made in an alternate interpretation of the art. 
.Applicant argued that layer 9 did not meet the limitation opaque. The examiner agreed with this but found that the metallic layer 9 could be considered to be coated onto the reflective coating layer in JP ‘615 as such a new rejection was made over this interpretation. 
With respect to the argument against the combination of JP 615 and Nakayama, applicant’s argument was not found to be persuasive as the more general field of endeavor of optics and optical materials is the field they are both in. 
With respect to the arguments against layer 8b as being screen printed, while the examiner agrees the layer is screenprinted it was not found persuasive that this did not meet the limitations of a method comprising the claimed steps.
The claim objection of record is withdrawn in view of applicant’s amendments. However claim 15 is now objected to as its status appears to have been replaced by the same typo.
In view of applicant’s amendments, the 112b rejections of record are withdrawn. 
Claim Objections
Claim 15 is objected to because of the following informalities:  the status of the claim reads “40μmn.”, an apparent typo.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 11, 13, 15, and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘615 (JP2016022615A, of record) in view of Nakayama (US 5338646A, of record)
(P0011, transparent layer 8a, P0028) to form a cover having a textured outer surface and a generally smoother inner surface (uneven pattern layer 8b and side of layer 8a that is covered by metallic luster layer 8c, Fig. 8a-e); applying a coating having reflective components to the inner surface (metallic luster layer 8c ), and after applying the coating having reflective components to the inner surface, applying a further coating to the inner surface (metallic glossy sheet 7, P0026), wherein the further coating is substantially opaque ([refered to as colored sheet in P0054]).  The glosy sheet 7 is considered to be a coating as it is a thin layer which covers the whole surface of the reflective surface, even If there is an additional step in between of adding layer 9, a translucent layer.
JP ‘615 fails to explicitly teach wherein the coating having reflective components comprises reflective components dispersed within a substantially transparent or translucent coating, and wherein the reflective components comprise at least one of: metallic components; and mica powder, flakes or scrap, teaching a vapor deposited metallic layer instead (P0043). JP 615 also teaches alternate methods for applying the layer including coating (P0043). In the same field of endeavor, antireflective coatings, Nakayama teaches wherein the coating having reflective components comprises reflective components dispersed within a substantially transparent or translucent coating (C3L19-C4L17), and wherein the reflective components comprise at least one of: metallic components (C3L19-C4L17). It would have been obvious to one of ordinary skill in the art to modify the method as taught above to apply a reflective metallic coating to reduce costs (C2L1-3).
	With respect to claim 2, Nakayama further  teaches wherein the reflective components comprise at least 10% by volume of the coating, and wherein the reflective components comprise not more than 20% by volume of the coating (C3L19-27, 10 to 60%).
Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of [Sudo's temperature range] that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974). 

	With respect to claim 11, JP ‘615 fails to explicitly teach wherein applying a coating to the inner surface comprises not applying the coating to an area of the inner surface teaching applying the coating to the whole surface and then removing portions of it (Figs. 8a-8b) to allowing a user interface element to be visible (colored elements 9).  However, JP ‘615 teaches that other known forming methods such as stamping can be used (P0043), which could apply the resin only to the desired areas and eliminate the need for laser removal of the portions to be uncovered. As such, it would have been obvious to one of ordinary skill in the art to substitute a single step targeted application method for the two step application method of JP ‘615 to achieve the same expected results. 
"The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

(P0048).
With respect to claim 15, JP ‘615 further teaches wherein the thickness of the coating having reflective components is greater than 5 micrometers and/or less than 20 micrometers (P0044).
With respect to claim 45, JP ‘615 further teaches wherein the textured outer surface has an irregular surface roughness (Figs. 4-5).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘615 (JP2016022615A, of record) in view of Nakayama (US 5338646A, of record) as applied to claim 1 above further in view of Mamak (US 20120129090 A1, of record)
	With respect to claim 4 the combination as applied above fails to teach wherein: the polymer has a transmissivity of at least 85% and/or not more than 95%, being silent on this. In the same field of endeavor, loaded transparent parts, Mamak teaches that the polymer has a transmissivity of at least 85% and/or not more than 95% (P0068). It would have been obvious to one of ordinary skill in the art to modify the method as taught above to use one of the polymers taught by Mamak choosing a known material for its known properties to meet the needs of the method as taught by JP 615. 
Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. 

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘615 (JP2016022615A, of record) in view of Nakayama (US 5338646A, of record) as applied to claim 1 above further in view of WO ‘671 (WO 2008059671 A1, of record).
With respect to claim 7 the combination as applied above is silent on the details of the molding. In the same field of endeavor, molding, WO ‘671 teaches a method of chemical etching in order to form an uneven molding surface (Abstract). It would have been obvious to one of ordinary skill in the art to modify the method as taught above to texture the mold surface in order to achieve the known result of forming a roughened surface that acts as a guide for the rough side of the polymer. 
	With respect to claim 8 WO ‘671 further teaches wherein texturing the surface of the mould tool comprises etching the surface by chemical etching (“a chemical reaction”, Claim 1, P0012).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘615 (JP2016022615A, of record) in view of Nakayama (US 5338646A) and  WO ‘671 (WO 2008059671 A1) as applied to claim 7 above, further in view of Oikawa (US 20080145472 A1).
	With respect to claim 9, the combination as applied above is silent on a polishing step. In the same field of endeavor, molding, Oikawa teaches a step of polishing mold surfaces (P0011). It would have been obvious to one of ordinary skill in the art to modify ensure smooth flow of resin (P0011). 
Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘615 (JP2016022615A, of record) in view of Nakayama (US 5338646A, of record) as applied to claim 1 above further in view of Omae (JP 03167238 A, of record).
	With respect to claim 19, the combination as applied above is silent on using mica as the reflective component, teaching metal instead. In the same field of endeavor, Omae teaches mica particles having the same reflective properties that the method of JP 615 relies on ([0001]). It would have been obvious to select this known material for its known use with a reasonable expectation of success.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WALKER BRADY whose telephone number is (571)270-5128.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741